PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 10-2353
                     _____________

               WARDELL LEROY GILES,

                        Appellant

                            v.

                  GARY CAMPBELL;
               ROBERT J. CASSASE; and
              OFFICER CHARLES STEELE
                    _____________

      On Appeal from the United States District Court
               for the District of Delaware
                    (No. 02-cv-01674)
          District Judge: Hon. Sue L. Robinson

                  Argued April 10, 2012

 Before: AMBRO, CHAGARES, and HARDIMAN, Circuit
                    Judges.

                 (Filed: October 16, 2012)

Thomas W. Hazlett, Esq. (argued)
Carl A. Solano, Esq.
Schnader Harrison Segal & Lewis
1600 Market Street
Suite 3600
Philadelphia, PA 19103

      Counsel for Appellant Wardell Leroy Giles
Ryan P. Connell, Esq. (argued)
Marc P. Niedzielski, Esq.
Delaware Department of Justice
820 North French Street
Carvel Office Building, 6th Floor
Wilmington, DE 19801

Counsel for Appellees Gary Campbell, Robert J. Cassase and
Charles Steele

                       ____________

                         OPINION
                       ____________

CHAGARES, Circuit Judge.

       Wardell Leroy Giles appeals the District Court’s denial
of his motion to substitute Gary Campbell’s estate as a
defendant pursuant to Federal Rule of Civil Procedure 25(a).
For the reasons that follow, we will vacate the District
Court’s order and remand for further proceedings consistent
with this opinion.

                              I.

        Giles was a prisoner serving time in the Delaware
penal system at all times pertinent to this appeal. Campbell
was a sergeant at the Sussex Correctional Institution in
Georgetown, Delaware. Giles brought excessive force and
deliberate indifference claims under 42 U.S.C. § 1983 against
officers including Campbell based on a confrontation that
occurred during Giles’s transfer to the Sussex Correctional
Institution on November 27, 2001, and against other
defendants regarding his medical treatment after the incident.
Giles v. Kearney, 571 F.3d 318, 323 (3d Cir. 2009). The
specific allegations of the confrontation and Giles’s
subsequent medical treatment are detailed in our prior opinion
and are not necessary to our resolution of the issues currently
on appeal. Id. at 323-24.



                              2
       On June 28, 2004, the District Court granted summary
judgment in favor of several defendants, including Campbell,
on the basis that they were entitled to qualified immunity.
The District Court held a bench trial on Giles’s claims against
the remaining defendants and entered judgment in favor of
those defendants.

        Giles appealed and this Court reversed the District
Court’s grant of summary judgment and remanded for trial.
Id. at 327-29. On remand, on October 22, 2009, the Delaware
Department of Justice (“the Government”), which had
represented Campbell and continued to represent the other
defendants whose case was revived on remand, filed a
suggestion of death, informing the District Court that
Campbell had died in July 2006. On December 14, 2009,
Giles moved under Federal Rule of Civil Procedure 25(a)(1)
to substitute Wendy Selby, the administratrix of Campbell’s
estate, as a defendant. Neither the suggestion of death nor the
motion to substitute was served on the estate. The District
Court denied the motion to substitute, holding that Giles’s
claim was not pending under Delaware law and was therefore
extinguished, and ordered Campbell’s name removed from
the caption. Giles proceeded to trial against the remaining
defendants and the jury found in favor of the defendants.
Giles then filed this appeal. 1

                              II.

       The District Court had subject matter jurisdiction
pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has
subject matter jurisdiction pursuant to 28 U.S.C. § 1291.

       This Court reviews the District Court’s denial of
Giles’s motion to substitute Campbell’s estate for abuse of
discretion. McKenna v. Pac. Rail Serv., 32 F.3d 820, 836-37
(3d Cir. 1994). However, this Court exercises plenary review
of the District Court’s interpretations of the Federal Rules of
Civil Procedure and legal conclusions. Singletary v. Penn.
Dep’t of Corrs., 266 F.3d 186, 193 (3d Cir. 2001); Barlow v.
Ground, 39 F.3d 231, 233 (9th Cir. 1994).

1
 We note with gratitude that Giles was represented in this
matter by pro bono counsel.
                              3
                             III.

      Federal Rule of Civil Procedure 25(a) provides the
procedure required for substitution after the death of a party:

       (1) Substitution if the Claim Is Not
       Extinguished. If a party dies and the claim is
       not extinguished, the court may order
       substitution of the proper party. A motion for
       substitution may be made by any party or by the
       decedent’s successor or representative. If the
       motion is not made within 90 days after service
       of a statement noting the death, the action by or
       against the decedent must be dismissed.

       (2) Continuation Among the Remaining Parties.
       After a party’s death, if the right sought to be
       enforced survives only to or against the
       remaining parties, the action does not abate, but
       proceeds in favor of or against the remaining
       parties. The death should be noted on the
       record.

       (3) Service. A motion to substitute, together
       with a notice of hearing, must be served on the
       parties as provided in Rule 5 and on nonparties
       as provided in Rule 4. A statement noting death
       must be served in the same manner. Service
       may be made in any judicial district.

       We address first the issue of whether Giles’s claim
against Campbell was extinguished pursuant to Rule 25(a)(1)
after Campbell’s death. Second, we address whether the
District Court had personal jurisdiction over Campbell’s
estate when it was not served by either party pursuant to
Federal Rule of Civil Procedure 4, as was required by Rule
25(a)(3).

                              A.




                              4
        When a party to a lawsuit dies, the threshold
consideration pursuant to Rule 25(a)(1) is whether the claim
is extinguished.

       The substantive law applied to determine whether a
claim is extinguished is not supplied by Rule 25, because, as
the Supreme Court has noted, Rule 25 “‘does not resolve the
question [of] what law of survival of actions should be
applied . . . . [It] simply describes the manner in which parties
are to be substituted in federal court once it is determined that
the applicable substantive law allows the action to survive a
party’s death.’” Robertson v. Wegmann, 436 U.S. 584, 587
n.3 (1978) (alterations and emphasis in original) (quoting
Robertson v. Wegmann, 545 F.2d 980, 982 (5th Cir. 1977)).
The Supreme Court in Robertson held that pursuant to 42
U.S.C. § 1988, where federal law is “‘deficient,’” courts are
“to turn to ‘the common law, as modified and changed by the
constitution and statutes of the [forum] State,’ as long as these
are ‘not inconsistent with the Constitution and laws of the
United States.’” Id. at 588 (quoting § 1988). The Court in
Robertson noted that “‘the survival of civil rights of actions
under § 1983 upon the death of either the plaintiff or
defendant’” was an area not covered by federal law. Id. at
589 (quoting Moor v. County of Alameda, 411 U.S. 693, 702
n.14 (1973)). In Robertson, the Louisiana survival statute
allowed claims to survive only in favor of a spouse, children,
parents or siblings. Id. at 587. The Supreme Court held that
“[d]espite the broad sweep of § 1983, we can find nothing in
the statute or its underlying policies to indicate that a state
law causing abatement of a particular action should invariably
be ignored in favor of a rule of absolute survivorship.” Id. at
590-91.       The Supreme Court held that the “policies
underlying § 1983 include compensation of persons injured
by deprivation of federal rights and prevention of abuses of
power by those acting under color of state law” and that the
Louisiana survivorship laws were not inconsistent with those
policies. Id. at 591.

       In this case, it is undisputed that the forum state is
Delaware, so the District Court properly examined
Delaware’s law of survivorship to determine whether Giles’s
claim against Campbell was extinguished. Under Delaware
law, claims that arise before the death of the decedent are

                               5
barred against the estate unless they are presented to the
estate within eight months of the death of the decedent. Del.
Code Ann. tit. 12, § 2102(a). However, Delaware law also
provides that “[n]o presentation of claim is required in regard
to matters claimed in proceedings against the decedent which
were pending at the time of the decedent’s death.” Id. §
2104(2) (emphasis added). Like the Louisiana survival
statute at issue in Robertson, the Delaware survival scheme is
“not inconsistent with the Constitution and laws of the United
States,” and should apply in this case pursuant to § 1988.

       Because Giles did not present his claim to the estate
within eight months of Campbell’s death under § 2102(a), for
his claim to survive, it must have been “pending” at the time
of Campbell’s death under § 2104(2). The District Court
found that Giles’s claim was not pending at the time of
Campbell’s death because it had granted summary judgment
in Campbell’s favor and that decision had not yet been
overturned by this Court.

        The District Court relied on Swartz v. Meyers, 204
F.3d 417 (3d Cir. 2000), for the proposition that “[a]n action
or suit is pending from either the filing of a complaint or
service of summons until the rendition of a final judgment.”
Appendix 5. However, the District Court erroneously
concluded that the grant of summary judgment in Campbell’s
favor was a final judgment. Swartz addressed the question of
whether an appeal was “pending” to toll the statute of
limitations for filing a federal habeas claim. Importantly,
Swartz held that “‘pending’ includes the time for seeking
discretionary review, whether or not discretionary review is
sought.” Id. at 421.

       Applying Swartz to this case requires a finding that
Giles’s suit was still pending against Campbell. Giles could
not appeal the summary judgment dismissing Campbell, as it
was not a final order since there were remaining claims and
defendants. Giles appealed the District Court’s summary
judgment order at the earliest possible moment he could.

       To hold otherwise would require Giles to have filed an
interlocutory appeal of the District Court’s summary
judgment ruling in order to protect his claim against

                              6
Campbell from the possibility of Campbell’s death before the
claims against the other parties were resolved. We have
jurisdiction under 28 U.S.C. § 1291 to review a “final
decision,” which this Court has defined as “‘one which ends
the litigation on the merits and leaves nothing for the court to
do but execute judgment.’” Harris v. Kellogg Brown & Root
Servs., Inc., 618 F.3d 398, 400 (3d Cir. 2010) (quoting Catlin
v. United States, 324 U.S. 229, 233 (1945)). This Court has
explained that the goal of the finality rule is to avoid
piecemeal litigation. Id. at 403. The District Court’s order
granting summary judgment to Campbell was not a final
order because it terminated fewer than all the claims and
parties. Morton Int’l, Inc. v. A.E. Staley Mfg. Co., 460 F.3d
470, 476 (3d Cir. 2006); see also Fed. R. Civ. P. 54(b)
(“[A]ny order or other decision, however designated, that
adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties does not end the action
as to any of the claims or parties and may be revised at any
time before the entry of a judgment adjudicating all the
claims and all the parties’ rights and liabilities.”) (emphasis
added); Del. Super. Ct. R. 54(b) (same).

       Since Giles’s claim against Campbell was pending
under Delaware law at the time of Campbell’s death, no
presentation of the claim was required, and the claim is not
barred under Delaware law. 2 Thus, Giles’s claim against

2
  The Government also argues that Giles’s claim against the
estate is time-barred by Del. Code Ann. tit. 10, § 8113, which
extends the time to file a claim against an estate by six
months from the date of the decedent’s death if the time to
file the action had not expired during the decedent’s lifetime.
Section 8113 further provides that if a claim is filed within
the proper time with the estate but is then rejected, the estate
may not raise a statute of limitations defense so long as the
plaintiff commences an action within three months of being
notified of the estate’s rejection. Section 8113 is inapplicable
to this case and is aimed at claims that have not already been
brought. This section deals with claims that “the time within
which the action could have been brought had not expired in
the lifetime of the decedent” (emphasis added), and extends
the statute of limitations for those claims. Giles had already
brought his claim against Campbell, and, as discussed above,
                               7
Campbell was not extinguished by Campbell’s death and we
will vacate the District Court’s decision to the contrary.

                              B.

      We turn next to the question whether the District Court
had personal jurisdiction over Campbell’s estate.

        Rule 25(a)(3) requires that both the motion to
substitute and the suggestion of death be served pursuant to
Rule 5 for parties and pursuant to Rule 4 for nonparties.
Campbell’s executrix, representing his estate, is a nonparty to
Giles’s lawsuit and, thus, must have been served pursuant to
Rule 4. See Grandbouche v. Lovell, 913 F.2d 835, 837 (10th
Cir. 1990) (holding that, under Rule 25, the service required
“on nonparties, specifically the successors or representatives
of the deceased party’s estate, must be service pursuant to
Fed. R. Civ. P. 4”); Ransom v. Brennan, 437 F.2d 513, 518-
19 (5th Cir. 1971); 7C Charles Alan Wright, Arthur R. Miller
& Edward H. Cooper, Federal Practice and Procedure § 1965
(3d ed. 2007) (“[T]he procedures of Rule 4 must be followed
in serving the motion on the representative or successor of a
deceased party.”). However, the Government failed to serve
its suggestion of death on the estate pursuant to Rule 4 and
Giles likewise failed to serve his motion to substitute on the
estate pursuant to Rule 4.

       Giles argues that while he did not serve Campbell’s
estate, his motion to substitute was nonetheless properly
served because it was served upon “Campbell’s counsel.”
Giles Letter Br. 1, Feb. 15, 2012. Indeed, the Government,
which represented Campbell before his death, opposed
Giles’s motion to substitute Campbell’s estate in District
Court and filed a brief in response to Giles’s opening brief in
this appeal.

       Giles’s argument is foreclosed by our decision in Bass
v. Attardi, 868 F.2d 45 (3d Cir. 1989). In Bass, a defendant
(Carr) died during the pendency of the litigation and the
attorney who had represented Carr contended that he

that claim was pending at Campbell’s death, so no
presentation to the estate was required pursuant to § 2104(2).
                              8
continued to represent him. Id. at 50 n.12. The attorney in
Bass filed a suggestion of death on behalf of Carr (and
another deceased defendant), and argued that the case against
Carr should be dismissed because the plaintiff did not timely
move to substitute the defendant’s estate. Id. We rejected the
attorney’s arguments at the outset, because “[c]ounsel’s
attorney-client relationship with Carr ceased at Carr’s death.”
Id.; see also Fariss v. Lynchburg Foundry, 769 F.2d 958, 962
(4th Cir. 1985) (“The attorney’s agency to act ceases with the
death of his client . . . and he has no power to continue or
terminate an action on his own initiative.”). 3 We concluded
our analysis by noting that the suggestion of death “was
deficient because the suggestion was not served on the
decedents’ successors or representatives as required by Fed.
R. Civ. P. 25(a).” 868 F.2d at 50 n.12.

        Applying Bass, we hold that the Government’s
representation of Campbell ended when he died. We note
that there is no evidence that the Government thereafter began
representing Campbell’s estate. Accordingly, the parties were
required to — and failed to — serve Campbell’s estate
pursuant to Rule 4. We hold that the District Court lacked
personal jurisdiction over the estate. See Ayres v. Jacobs &
Crumplar, P.A., 99 F.3d 565, 570 (3d Cir. 1996) (holding that
personal jurisdiction is not conferred if service under Rule 4
is not properly effected); Ransom, 437 F.2d at 519 (same).

       Two cases from other Courts of Appeals support our
conclusion. In Ransom v. Brennan, the plaintiff filed a
breach of contract case in district court pursuant to the court’s
diversity jurisdiction against defendant Brennan, who died
during the pretrial stages. Id. at 515. Brennan’s counsel
Kline suggested his death on the record and, within ninety
days, the plaintiff moved to substitute Brennan’s executrix.
Id. However, the plaintiff served the motion only on Kline
under Federal Rule of Civil Procedure 5, not on the executrix
under Rule 4. Id. The district court granted the motion to

3
  The Bass court removed counsel for the deceased defendant
from the docket of the case as representing him, since the
defendant had died. 868 F.2d at 50 n.12. We will do the
same and list the Government as representing only Cassase
and Steele.
                               9
substitute, but several months later the executrix, through
Kline, moved to dismiss for lack of personal jurisdiction. Id.
at 516. The district court held it had jurisdiction over the
executrix because Brennan had been validly served, so it was
unnecessary to “reacquire” jurisdiction over the substituted
party. Id. The Court of Appeals for the Fifth Circuit
examined Rules 4 and 5 and reversed, holding that while Rule
5 is “clerical and administrative in nature” and applies to
papers filed after the complaint, Rule 4 is “jurisdictionally
rooted.” Id. at 516-17. Service under Rule 5, therefore,
cannot be substituted for service under Rule 4. Id. at 518.
The Ransom court rejected the plaintiff’s argument that
Kline’s subsequent appearance on behalf of the estate and the
fact that the executrix had actual notice meant that the service
requirements in Rule 25(a)(3) could be relaxed. Id. at 519. 4
The court concluded that the district court lacked personal
jurisdiction over the executrix, id., and, thus, reversed the
district court’s grant of the motion to substitute. Id. at 522.

       Similarly, in Atkins v. City of Chicago, 547 F.3d 869,
874 (7th Cir. 2008), the Court of Appeals for the Seventh
Circuit held that

       [t]he case law makes clear that with the
       inapplicable exception [of where the opposing
       party files the suggestion of death and does not
       know who the successor is], notice to the
       lawyers, service on the lawyers, knowledge of
       all concerned — nothing will suffice to start the
       90-day clock running except service on

4
  We likewise reject the Government’s argument that Giles’s
comment during the November 2006 bench trial that he had
“heard” Campbell had died, Trial Tr. 32-33 vol. A, November
29, 2006, meant that Giles had actual notice of Campbell’s
death. Rule 25(a)(3) requires service on nonparties pursuant
to Rule 4, so Giles’s knowledge, or lack thereof, of
Campbell’s death does not affect our analysis. In addition,
we note that the Government continued to represent Campbell
throughout the bench trial and first appeal in this case without
filing a suggestion of death on the record and then failed to
serve its suggestion of death on the estate when it did file the
suggestion on remand.
                              10
      whoever is identified as        the   decedent’s
      representative or successor.

The Atkins court went on to hold that a motion to substitute
filed without serving the personal representative of the
deceased plaintiff’s estate was “a nullity.” Id.

         Because neither the Government nor Giles served the
estate pursuant to Rule 4, we will treat their filings as
nullities, see Atkins, 547 F.3d at 874, and conclude that the
District Court lacked personal jurisdiction over the estate.
Thus, we will vacate the District Court’s denial of Giles’s
motion to substitute and remand for Giles to have an
opportunity to refile his motion to substitute and serve the
estate. 5

                             IV.

       For the foregoing reasons, we will vacate the District
Court’s order and remand for further proceedings consistent
with this opinion.




5
  We note that if the Government refiles its suggestion of
death and serves the estate pursuant to Rule 4, it would
trigger the ninety-day time limit set forth in Rule 25(a)(1).
See Barlow, 39 F.3d at 233-34 (“[W]e hold that the 90 day
period provided by Rule 25(a)(1) will not be triggered against
Barlow’s estate until the appropriate representative of the
estate is served a suggestion of death in the manner provided
by Federal Rule of Civil Procedure 4.”); Grandbouche, 913
F.2d at 836-37 (10th Cir. 1990) (holding that service of the
suggestion of death on counsel for the deceased plaintiff was
insufficient because Rule 25 required personal service on the
estate, as a nonparty, and so the ninety-day limit in Rule
25(a)(3) had not begun to run); Rende v. Kay, 415 F.2d 983,
985-86 (D.C. Cir. 1969) (holding a suggestion of death filed
by the attorney of the deceased client that did not name his
widow, who was the executrix of his will, was not sufficient
to trigger the ninety-day period for filing a motion to
substitute under Rule 25(a)(1)).
                             11